Exhibit 10.4

EXECUTION VERSION

U.S. PLEDGE AGREEMENT

among

CIENA CORPORATION,

EACH OTHER PLEDGOR

FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,

as PLEDGEE

 

 

Dated as of October 28, 2019

 

 

 



--------------------------------------------------------------------------------

U.S. PLEDGE AGREEMENT

U.S. PLEDGE AGREEMENT, dated as of October 28, 2019 (as the same may be amended,
restated, modified and/or supplemented from time to time, this “Agreement”),
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a pledgor hereunder pursuant to Section 32 hereof, the
“Pledgors”) and BANK OF AMERICA, N.A., as collateral agent (in such capacity,
together with any successor collateral agent, the “Pledgee”), for the benefit of
the Secured Parties. Certain capitalized terms as used herein are defined in
Section 2 hereof.

W I T N E S S E T H:

WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”, together with
the Domestic Subsidiaries of the Company that are or become a U.S. Borrower
pursuant to the terms of the Credit Agreement (as defined below), the “U.S.
Borrowers”), Ciena Canada, Inc., a corporation incorporated under the laws of
Canada (together with the other Canadian Subsidiaries of the Company that are or
become a Canadian Borrower pursuant to the terms of the Credit Agreement, the
“Canadian Borrowers”, and the Canadian Borrowers, together with the U.S.
Borrowers, collectively, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”) and Bank of America, N.A., as administrative agent and
collateral agent have entered into that certain ABL Credit Agreement, dated as
of October 28, 2019 (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed, on a several basis, to make Loans to the Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, pursuant to the U.S. Guaranty, each Pledgor has jointly and severally
guaranteed to the Secured Parties the payment when due of all Guaranteed
Obligations as described (and defined) therein;

WHEREAS, it is a condition precedent to the making of Loans to the Company that
each Pledgor shall have executed and delivered to the Pledgee this Agreement;
and

WHEREAS, each Pledgor will benefit from the incurrence of Loans by the Company;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Parties and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Parties as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Parties to secure the prompt and complete payment and
performance when due of the Obligations.



--------------------------------------------------------------------------------

2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereto.

“Applicable Intercreditor Agreement” shall mean the Intercreditor Agreement,
Other Intercreditor Agreement or Secured Other Letters of Credit Intercreditor
Agreement, as applicable.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Canadian Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

“Company” shall have the meaning set forth in the recitals hereto.

“Controlling Fixed Asset Collateral Agent” shall have the meaning given such
term in the Intercreditor Agreement.

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Discharge of Fixed Asset Obligations” shall have the meaning given such term in
the Intercreditor Agreement.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock”.

 

Page 2



--------------------------------------------------------------------------------

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

“Fixed Asset Collateral Agent” shall have the meaning given such term in the
Intercreditor Agreement.

“Fixed Asset Document” shall have the meaning given such term in the
Intercreditor Agreement.

“Fixed Asset Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

“Intercreditor Agreement” shall have the meaning given such term in the Credit
Agreement.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any limited liability company.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

“Location” of any Pledgor shall mean such Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation S-X as in effect from time to
time.

 

Page 3



--------------------------------------------------------------------------------

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor (other than promissory notes issued in connection with the extensions of
trade credit by any Pledgor in the ordinary course of business).

“Obligations” shall have the meaning given to such term in the Credit Agreement.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any general
partnership or limited partnership.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

“Pledge Agreement Supplement” shall mean a pledge agreement supplement, in a
form reasonably satisfactory to the Pledgee and attached hereto as Exhibit A,
signed and delivered to the Pledgee for the purpose of adding a Subsidiary as a
party hereto pursuant to Section 32 and/or adding additional property to the
Collateral.

“Pledged Limited Liability Company Interests” shall mean all Limited Liability
Company Interests at any time pledged or required to be pledged hereunder.

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

“Pledgee” shall have the meaning set forth in the first paragraph of this
Agreement.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and any
successor to all or a portion thereof.

“Securities Account” shall have the meaning given to such term in 8-501 of the
UCC.

 

Page 4



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event include all Stock and all
Notes.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“State” shall mean any state of the United States.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any Domestic Corporation at any time owned by any Pledgor and (y) with
respect to corporations which are not Domestic Corporations (each, a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock or
other Equity Interests of any Foreign Corporation at any time owned by any
Pledgor.

“Termination Date” shall have the meaning set forth in the U.S. Security
Agreement.

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“ULC” means an unlimited company, an unlimited liability company or an unlimited
liability corporation incorporated pursuant to, or otherwise governed by, the
laws of any of the provinces or territories of Canada.

“ULC Shares” shall mean shares in any ULC at any time owned or otherwise held by
any Pledgor.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“U.S. Borrower” shall have the meaning set forth in the recitals hereto.

 

Page 5



--------------------------------------------------------------------------------

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor (but subject to the proviso at the end of this Section 3.1),
each Pledgor does hereby grant and pledge to the Pledgee for the benefit of the
Secured Parties, and does hereby create a continuing security interest in favor
of the Pledgee for the benefit of the Secured Parties in, all of its right,
title and interest in and to the following, whether now existing or hereafter
from time to time acquired (collectively, the “Collateral”):

(a) each of the Collateral Accounts, including any and all assets of whatever
type or kind deposited by such Pledgor in any such Collateral Account, whether
now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Loan Document to be deposited in
such Collateral Account, and all investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities, together with all rights, privileges, authority and powers of such
Pledgor relating to such Securities in each such issuer or under any
organizational document of each such issuer, and the certificates, instruments
and agreements representing such Securities and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Securities;

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets of such limited liability company and
other distributions to which such Pledgor shall at any time be entitled in
respect of such Limited Liability Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

Page 6



--------------------------------------------------------------------------------

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, Liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of such Pledgor in respect of such Limited Liability Company Interests and
any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset of such
limited liability company, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;

(d) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets of any such partnership and other distributions to
which such Pledgor shall at any time be entitled in respect of such Partnership
Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, Liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

Page 7



--------------------------------------------------------------------------------

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;

(e) all Securities Accounts, Financial Assets and Investment Property owned by
such Pledgor from time to time;

(f) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

(g) all Proceeds of any and all of the foregoing;

provided that (i)(x) except to the extent that such pledge is to secure a
Pledgor’s guaranty of a Canadian Loan Party’s Obligations, no Voting Equity
Interests of any Foreign Subsidiary which represents more than 66% of the total
combined voting power of all classes of Voting Equity Interests of the
respective Foreign Subsidiary shall be pledged hereunder, provided, however,
that immediately upon the amendment of the Code to allow the pledge of a greater
percentage of Stock in a Foreign Subsidiary without causing a repatriation (or
deemed repatriation) of earnings or adverse tax consequences, the Equity
Interests shall include, and the security interest granted by each Pledgor shall
attach to, such greater percentage of Voting Equity Interests of each directly
owned Foreign Subsidiary that is a Subsidiary of such Pledgor to secure all
other Obligations and (y) each Pledgor shall be required to pledge hereunder
100% of the Non-Voting Equity Interests of each Foreign Subsidiary at any time
and from time to time acquired by such Pledgor, which Non-Voting Equity
Interests shall not be subject to the

 

Page 8



--------------------------------------------------------------------------------

limitations described in the preceding clause (x) and (ii) notwithstanding
anything herein to the contrary, in no event shall the security interest and
lien granted under Section 3.1 hereof attach to, and the term “Collateral” (and
the component terms thereof) shall not include, (x) any Equity Interests owned
by any Pledgor in any Person for so long as the grant of such security interest
shall constitute or result in (A) other than in the case of a Wholly-Owned
Subsidiary of the Company, a breach or termination pursuant to the terms of, or
a default under, any Indebtedness assumed by the Company or any of its
Subsidiaries pursuant to Section 7.02(j) of the Credit Agreement or any
organizational document of such Person (although the Company will use its
commercially reasonable efforts to endeavor that the organizational documents of
a Subsidiary do not contain a restriction on the pledge thereof), (B) if such
Person is organized under the laws of any foreign jurisdiction (other than
Canada or any province or territory thereof), a breach of any law or regulation
which prohibits the creation of a security interest thereunder (other than to
the extent that any such term specified in clause (A) or (B) above is rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including the Bankruptcy Code) or principles of equity) or
(C) if such Person is organized under the laws of any foreign jurisdiction
(other than Canada or any province or territory thereof), require the consent of
a Governmental Authority to permit the grant of a security interest therein (and
such consent has not been obtained); provided, however, that such security
interest shall attach immediately at such time as the condition causing such
abandonment, invalidation, unenforceability, breach or termination shall no
longer be effective and to the extent severable, shall attach immediately to any
portion of such property or other rights that does not result in any of the
consequences specified in clause (A), (B) or (C) above and (y) any Margin Stock
unless the Secured Parties have made any necessary filings with the FRB in
connection therewith and the Pledgors have provided the Pledgee with an executed
Form FR U-1; provided further, that each applicable Pledgor shall provide to the
Secured Parties notice of the existence of any Margin Stock (other than treasury
stock) that would constitute Collateral absent this proviso at the time of
delivery of any financial statements required to be delivered pursuant to
Section 6.01(a) and 6.01(b) of the Credit Agreement and, thereafter, such Margin
Stock shall constitute Collateral to the extent the Secured Parties have made
such necessary filings with the FRB in connection therewith and the Pledgors
have provided the Pledgee with an executed Form FR U-1.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, subject to any Applicable Intercreditor Agreement, such
Pledgor shall (to the extent provided below) take the following actions as set
forth below (as promptly as practicable and, in any event, within 30 days after
it obtains such Collateral) for the benefit of the Pledgee and the other Secured
Parties:

(i) with respect to a Certificated Security (other than (x) a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary or (y) a Certificated Security issued by (A) any Foreign Subsidiary
(other than a Canadian Subsidiary or a Subsidiary organized under the laws of
Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction), such Pledgor shall physically deliver such
Certificated Security to the Pledgee, endorsed to the Pledgee or endorsed in
blank;

 

Page 9



--------------------------------------------------------------------------------

(ii) at any time after the Discharge of Fixed Asset Obligations, with respect to
an Uncertificated Security (other than an Uncertificated Security credited on
the books of a Clearing Corporation or Securities Intermediary) issued by a
Subsidiary of the Company (other than any Foreign Subsidiary (other than a
Canadian Subsidiary or a Subsidiary organized under the laws of Luxembourg or
the United Kingdom) of the Company that is not a Material Subsidiary), such
Pledgor shall cause the issuer of such Uncertificated Security to duly
authorize, execute, and deliver to the Pledgee, an agreement for the benefit of
the Pledgee and the other Secured Parties substantially in the form of Annex H
hereto (appropriately completed to the reasonable satisfaction of the Pledgee
and with such modifications, if any, as shall be reasonably satisfactory to the
Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
originated by any other Person other than a court of competent jurisdiction (it
being understood that the Pledgee shall not deliver any such instructions until
after the occurrence and during the continuance of an Event of Default);

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest issued by a
Subsidiary of the Company (other than any Foreign Subsidiary (other than a
Canadian Subsidiary or a Subsidiary organized under the laws of Luxembourg or
the United Kingdom) of the Company that is not a Material Subsidiary) in a
Security Account or credited on the books of a Clearing Corporation or
Securities Intermediary (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly use commercially reasonable efforts to take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such
other actions as the Pledgee deems necessary or reasonably desirable to effect
the foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest (x) credited to a Security Account or on the books of a Clearing
Corporation or Securities Intermediary or (y) issued by a (A) Foreign Subsidiary
(other than a Canadian Subsidiary or a Subsidiary organized under the laws of
Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction), (1) if such Partnership Interest or Limited
Liability Company Interest is represented by a certificate and is a Security for
purposes of the UCC, the procedure set forth in Section 3.2(a)(i) hereof, and
(2) if such Partnership Interest or Limited Liability Company Interest is not
represented by a certificate and is an Uncertificated Security for purposes of
the UCC, the procedure set forth in Section 3.2(a)(ii) hereof;

 

Page 10



--------------------------------------------------------------------------------

(v) with respect to any Note with a value equal to $3,000,000 or more, physical
delivery of each such Note to the Pledgee, endorsed in blank, or, at the request
of the Pledgee, endorsed to the Pledgee; and

(vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof upon the occurrence and continuance of an Event of Default,
upon the Pledgee’s written request, (i) establishment by the Pledgee of a cash
account in the name of such Pledgor over which the Pledgee shall have “control”
within the meaning of the UCC and at any time any Default or Event of Default is
in existence no withdrawals or transfers may be made therefrom by any Person
except with the prior written consent of the Pledgee and (ii) deposit of such
cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions, subject to any
Applicable Intercreditor Agreement, with respect to the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions
requested from time to time by the Pledgee as may be necessary or reasonably
advisable in the reasonable judgment of the Pledgee so that “control” of such
Collateral is obtained and held by the Pledgee in accordance with Section 3.2(a)
hereof; provided that within 90 days after the date hereof (or such longer
period as may be agreed by the Pledgee in its sole discretion), each applicable
Pledgor agrees to use commercially reasonable efforts to enter into control
agreements with the relevant account bank with respect to each Securities
Account that is subject to a control agreement pursuant to the Credit Agreement
which control agreements shall (i) name each of the Pledgee and Bank of America,
N.A. as secured parties and (ii) replace the existing control agreement with
respect to such Securities Account; and

(ii) each Pledgor shall cause, and hereby authorizes the Pledgee to cause,
appropriate financing statements (on appropriate forms) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices so that at all times the Pledgee’s security interest in all Investment
Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected. Notwithstanding the
foregoing, if reasonably requested by any Pledgor, the Pledgee shall, at such
Pledgor’s expense, make such filings as may be reasonably requested to evidence
that the security interests hereunder do not attach to any property that is
excluded from the Collateral pursuant to the proviso in Section 3.1 hereof.

 

Page 11



--------------------------------------------------------------------------------

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, such Collateral shall automatically
(and without any further action being required to be taken) be subject to the
pledge and security interests created pursuant to Section 3.1 hereof and,
furthermore, such Pledgor will thereafter take (or cause to be taken) all action
(as promptly as practicable and, in any event, within 30 days after it obtains
such Collateral) with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will (i) with respect to any
Collateral other than Equity Interests issued by (A) a Foreign Subsidiary (other
than a Canadian Subsidiary or a Subsidiary organized under the laws of
Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction, promptly thereafter deliver to the Pledgee a
certificate executed by an authorized officer of such Pledgor describing such
Collateral and certifying that the same has been duly pledged in favor of the
Pledgee (for the benefit of the Secured Parties) hereunder and (ii) promptly
thereafter (or in the case of any Equity Interests issued by (A) a Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction, at the time of delivery of any financial
statements required to be delivered pursuant to Section 6.01(a) or 6.01(b) of
the Credit Agreement) deliver to the Pledgee supplements to Annexes A through G
hereto as are necessary to cause such Annexes to be complete and accurate at
such time. Without limiting the foregoing, each Pledgor shall be required to
pledge hereunder in accordance with the terms hereof the Equity Interests of any
Foreign Subsidiary at any time and from time to time after the date hereof
acquired by such Pledgor, provided that (x) any such pledge of Voting Equity
Interests of any Foreign Subsidiary shall be subject to the provisions of clause
(x) of the proviso to Section 3.1 hereof and (y) each Pledgor shall be required
to pledge hereunder 100% of the Non-Voting Equity Interests of each Foreign
Subsidiary at any time and from time to time acquired by such Pledgor.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) of each
Subsidiary held by such Pledgor consists of the number and type of shares of the
stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iii) such Stock referenced in clause (ii) of this
paragraph constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as is set forth in Annex C hereto; (iv) the
Notes with a value equal to $1,000,000 or more held by such Pledgor consist of
the promissory notes described in Annex D hereto where such Pledgor is listed as
the lender; (v) the Limited Liability Company Interests of each Subsidiary held
by such

 

Page 12



--------------------------------------------------------------------------------

Pledgor consist of the number and type of interests of the Persons described in
Annex E hereto; (vi) each such Limited Liability Company Interest referenced in
clause (v) of this paragraph constitutes that percentage of the issued and
outstanding equity interest of the issuing Person as set forth in Annex E
hereto; (vii) the Partnership Interests of each Subsidiary held by such Pledgor
consist of the number and type of interests of the Persons described in Annex F
hereto; (viii) each such Partnership Interest referenced in clause (vii) of this
paragraph constitutes that percentage or portion of the entire partnership
interest of the issuing Person as set forth in Annex F hereto; (ix) the exact
address of each chief executive office of such Pledgor is listed on Annex G
hereto; and (x) such Pledgor has complied with the respective procedure set
forth in Section 3.2(a) hereof with respect to each item of Collateral described
in Annexes C through F hereto.

3.6 Conflicts with Foreign Pledge Agreements. To the extent that there is any
overlap between, or conflict with, the provisions of this Agreement and any
Foreign Pledge Agreement, such Foreign Pledge Agreement shall prevail with
respect only to (i) any provision relating to the pledged collateral described
in and covered under such Foreign Pledge Agreement and (ii) any provision where
adherence to the law governing such Foreign Pledge Agreement is required for
such Foreign Pledge Agreement to be enforceable in accordance with its terms.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing an Event of Default, each
Pledgor shall be entitled to exercise any and all voting and other rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, or result in a breach of any covenant contained
in, any of the terms of any Loan Document, or in a manner adverse to the
interests of the Pledgee or any other Secured Party in the Collateral in any
material respect, unless permitted by the terms of the Loan Documents. All such
rights of each Pledgor to vote and to give consents, waivers and ratifications
shall cease following written notice from the Pledgee in case an Event of
Default has occurred and is continuing (provided that no such notice shall be
required if any Event of Default under Section 8.01(f) of the Credit Agreement
has occurred and is continuing), and Section 7 hereof shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default and following written notice from the
Pledgee (provided that no such notice shall be required if any Event of Default
under Section 8.01(f) of the Credit Agreement has occurred and is continuing),
all cash dividends, cash distributions, cash Proceeds and other cash amounts
payable in respect of the Collateral shall be paid to the respective Pledgor.
The Pledgor shall be entitled to receive directly, subject to the other terms of
this Agreement:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

 

Page 13



--------------------------------------------------------------------------------

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash subject to the first sentence of
this Section 6) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.

All cash dividends, cash distributions or other cash payments which are received
by any Pledgor contrary to the provisions of this Section 6 or Section 7 hereof
shall be received in trust for the benefit of the Pledgee, shall be segregated
from other property or funds of such Pledgor and shall be promptly paid over to
the Pledgee as Collateral in the same form as so received (with any necessary
endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, subject to any
Applicable Intercreditor Agreement, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement,
any other Loan Document or by law) for the protection and enforcement of its
rights in respect of the Collateral, and the Pledgee shall be entitled to
exercise all the rights and remedies of a secured party under the UCC as in
effect in any relevant jurisdiction and also shall be entitled, without
limitation, to exercise the following rights, which each Pledgor hereby agrees
to be commercially reasonable:

(i) Following written notice to such Pledgor (provided that no such notice shall
be required if any Event of Default under Section 8.01(f) of the Credit
Agreement has occurred and is continuing), to receive all amounts payable in
respect of the Collateral otherwise payable under Section 6 hereof to such
Pledgor;

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

 

Page 14



--------------------------------------------------------------------------------

(iv) to appoint by instrument in writing a receiver (which term as used in this
Agreement includes a receiver and manager) or agent of all or any part of the
Collateral and remove or replace from time to time any receiver or agent;

(v) to institute proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

(vi) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

(vii) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Parties may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Party shall be
liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

(viii) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Loan Agreement, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Party of any one or more of the rights, powers or remedies provided for in this
Agreement or any other Loan Document or now or hereafter existing at law

 

Page 15



--------------------------------------------------------------------------------

or in equity or by statute or otherwise shall not preclude the simultaneous or
later exercise by the Pledgee or any other Secured Party of all such other
rights, powers or remedies, and no failure or delay on the part of the Pledgee
or any other Secured Party to exercise any such right, power or remedy shall
operate as a waiver thereof. No notice to or demand on any Pledgor in any case
shall entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Party to any other or further action in any circumstances without
notice or demand. The Secured Parties agree that this Agreement may be enforced
only by the action of the Pledgee, acting upon the instructions of the Required
Lenders, and that no other Secured Party shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Pledgee for the benefit of the Secured Parties upon the
terms of this Agreement and the other Collateral Documents.

9. RECEIVER’S POWERS. (a) Any receiver appointed by the Pledgee pursuant to
Section 7 hereof is vested with the rights and remedies which could have been
exercised by the Pledgee in respect of any Pledgor or the Collateral and such
other powers and discretions as are granted in the instrument of appointment and
any supplemental instruments. The identity of the receiver, its replacement and
its remuneration are within the sole and unfettered discretion of the Pledgee.

(b) Any receiver appointed by the Pledgee pursuant to Section 7 hereof will act
as agent for the Pledgee for the purposes of taking possession of the
Collateral, but otherwise and for all other purposes (except as provided below),
as agent for the Pledgors. The receiver may sell, lease, or otherwise dispose of
Collateral in accordance with the terms hereof as agent for the Pledgors or as
agent for the Pledgee as the Pledgee may determine in its discretion. Each
Pledgor agrees to ratify and confirm all actions of the receiver acting as agent
for such Pledgor so long as such actions are taken in accordance with the terms
hereof.

(c) The Pledgee, in appointing or refraining from appointing any receiver, does
not incur liability to the receiver, the Pledgors or otherwise and is not
responsible for any misconduct or negligence of such receiver except to the
extent resulting from the gross negligence or willful misconduct of the Pledgee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) (it being agreed that appointing or refraining to
appoint any receiver in the reasonable judgment of the Pledgee’s or based on the
advice of advisors or counsel shall not constitute gross negligence or willful
misconduct).

10. ULC SHARES. (a) Notwithstanding anything else contained in this Agreement or
any other document or agreement among all or some of the parties hereto, each
Pledgor is the sole registered and beneficial owner of all its Collateral that
is ULC Shares and will remain so until such time as such ULC Shares are
effectively transferred into the name of the Pledgee, any of the Secured
Parties, or any nominee of the foregoing or any other Person on the books and
records of such ULC. Accordingly, such Pledgor shall be entitled to receive and
retain for its own account any dividend on or other distribution, if any, in
respect of ULC Shares that are Collateral and shall have the right to vote such
ULC Shares and to control the direction, management and policies of any ULC to
the same extent as such Pledgor would if such ULC Shares were not pledged to the
Pledgee for the benefit of the Secured Parties pursuant hereto.

 

Page 16



--------------------------------------------------------------------------------

Nothing in this Agreement or any other document or agreement among all or some
of the parties hereto is intended to, and nothing in this Agreement or any other
document or agreement among all or some of the parties hereto shall, constitute
the Pledgee, any of the Secured Parties or any Person other than a Pledgor, a
member of any ULC for the purposes of Companies Act (Nova Scotia), the Business
Corporations Act (British Columbia), the Business Corporations Act (Alberta) or
any other applicable legislation until such time as notice is given to such
Pledgor and further steps are taken hereunder or thereunder so as to register
the Pledgee, any of the Secured Parties or any nominee of the foregoing, as
specified in such notice, as the holder of shares of such ULC. To the extent any
provision hereof would have the effect of constituting the Pledgee or any of the
Secured Parties a member of a ULC prior to such time, such provision shall be
severed herefrom and ineffective with respect to Collateral that is shares of
such ULC without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral that is not shares of such ULC.

(b) Except upon the exercise of rights to sell or otherwise dispose of
Collateral that is ULC Shares if there shall have occurred and be continuing an
Event of Default, no Pledgor shall cause or permit, or enable any ULC in which
it holds ULC Shares that are Collateral to cause or permit, the Pledgee or any
other Secured Party to: (a) be registered as a shareholder or member of a ULC;
(b) have any notation entered in its favour in the share register of a ULC;
(c) be held out as a shareholder or member of a ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from a ULC by reason
of the Pledgee or any other Secured Party holding a security interest in a ULC
or ULC Shares; or (e) act as a shareholder or member of a ULC, or exercise any
rights of a shareholder or member including the right to attend a meeting of, or
to vote the shares of, a ULC.

11. APPLICATION OF PROCEEDS. (a) Subject to any Applicable Intercreditor
Agreement, all monies collected by the Pledgee upon any sale or other
disposition of, any collection from, or other realization upon all or any part
of, the Collateral (whether or not expressly characterized as such) in
connection with the exercise of its rights and remedies in accordance with this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in Section 5.4 of the U.S. Security
Agreement.

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of the Obligations.

(c) It is understood and agreed by each Pledgor and each Secured Party that the
Pledgee shall have no liability for any determinations made by it in this
Section 11, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Pledgee (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Pledgor and
each Secured Party also agrees that the Pledgee may (but shall not be required
to), at any time and in its sole discretion, and with no liability resulting
therefrom, petition a court of competent jurisdiction regarding any application
of Collateral in accordance with the requirements hereof, and the Pledgee shall
be entitled to wait for, and may conclusively rely on, any such determination.

 

Page 17



--------------------------------------------------------------------------------

12. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

13. INDEMNITY. The parties hereto agree that the terms of Section 10.04 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis. If and
to the extent that the obligations of any Pledgor under this Section 13 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. The indemnity obligations of each Pledgor
contained in this Section 13 shall continue in full force and effect
notwithstanding the Payment in Full of the Obligations.

14. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Party liable
as a member of any limited liability company or as a partner of any partnership
and neither the Pledgee nor any other Secured Party by virtue of this Agreement
or otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or as a partner in any partnership. The parties hereto

expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Party, any
Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 14,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Parties shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 14.

(c) The Pledgee and the other Secured Parties shall not be obligated to perform
or discharge any obligation of any Pledgor as a result of the pledge hereby
effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Party to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.

 

Page 18



--------------------------------------------------------------------------------

15. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will,
at such Pledgor’s own expense, file and refile, or cause to be filed or refiled,
under the UCC or other applicable law such financing statements, continuation
statements and other documents, in form reasonably acceptable to the Pledgee, in
such offices as the Pledgee (acting on its own or on the instructions of the
Required Lenders) may reasonably deem necessary or appropriate and wherever
required or permitted by law in order to perfect and preserve the Pledgee’s
security interest in the Collateral hereunder and hereby authorizes the Pledgee
to file financing statements and amendments thereto relative to all or any part
of the Collateral (including, without limitation, financing statements which
list the Collateral specifically and/or “all assets” as collateral) without the
signature of such Pledgor where permitted by law, in such offices as the Pledgee
may reasonably deem necessary or advisable or wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and agrees to do such further acts and things and to
execute and deliver to the Pledgee such additional conveyances, assignments,
agreements and instruments as the Pledgee may reasonably require or deem
advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.

16. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Party that by accepting the benefits of this Agreement each such Secured Party
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Section 9 of the Credit Agreement. The Pledgee shall act
hereunder on the terms and conditions set forth herein and in Section 9 of the
Credit Agreement. Notwithstanding the foregoing, the Controlling Fixed Asset
Collateral Agent has agreed pursuant to Section 5.04 of the Intercreditor
Agreement to hold that part of the Collateral that is in its possession or
control (or in the possession or control of its agents or bailees), as
collateral agent and as bailee for the Pledgee.

17. TRANSFER BY THE PLEDGORS. Subject to any Applicable Intercreditor Agreement,
except as permitted by the terms of the Loan Documents prior to the Termination
Date, no Pledgor will sell or otherwise dispose of, grant any option with
respect to, or mortgage, pledge or otherwise encumber any of the Collateral or
any interest therein.

 

Page 19



--------------------------------------------------------------------------------

18. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, Lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the Liens
and security interests created by this Agreement or permitted under the Loan
Documents);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by such Pledgor (which has not been obtained or made) in
connection with (a) the execution, delivery or performance of this Agreement by
such Pledgor, (b) the validity or enforceability of this Agreement against such
Pledgor, (c) the perfection of the Pledgee’s security interest in such Pledgor’s
Collateral or (d) except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated hereby: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien

 

Page 20



--------------------------------------------------------------------------------

(except pursuant to the Collateral Documents) upon any of the properties or
assets of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, lease, mortgage, deed of trust, credit agreement, loan agreement or
any other material agreement, contract or other instrument to which such Pledgor
or any of its Subsidiaries is a party or is otherwise bound, or by which it or
any of its properties or assets is bound or to which it may be subject; or
(iii) will violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Pledgor or any of its Subsidiaries;

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) of any Subsidiary has
been duly and validly issued, and in the case of any Stock of a Domestic
Corporation is fully paid and non-assessable and is subject to no options to
purchase or similar rights;

(vii) each of such Pledgor’s Pledged Notes constitutes, or when executed by the
obligor that is a Subsidiary thereof will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law); and

(viii) the security interests created under this Agreement (when executed and
delivered by all parties hereto) are effective to create in favor of the
Pledgee, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all right, title and interest of the Pledgors in all of the
Collateral, and when proper UCC financing statements have been filed in the
appropriate filing offices against each Pledgor and the Pledgee has obtained
“control” (within the meaning of the UCC) of the Collateral, the Pledgee, for
the benefit of the Secured Parties, shall have a perfected security interest in
all Collateral to the extent such security interest can be perfected by filing a
UCC financing statement under the UCC or by the Pledgee having “control” of the
Collateral, subject to no security interests of any other Person (other than
Permitted Liens, subject to the terms of any Applicable Intercreditor
Agreement).

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever (other than
Permitted Liens); and each Pledgor covenants and agrees that it will have like
title to and right to pledge any other property at any time hereafter pledged to
the Pledgee by such Pledgor as Collateral hereunder as provided herein and will
likewise defend the right thereto and security interest therein of the Pledgee
and the other Secured Parties.

19. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC. As of

 

Page 21



--------------------------------------------------------------------------------

the date hereof, the exact legal name of each Pledgor, the type of organization
of such Pledgor, whether or not such Pledgor is a Registered Organization, the
jurisdiction of organization of such Pledgor, such Pledgor’s Location, the
organizational identification number (if any) of each Pledgor, the Federal
Employer Identification Number (if any) and whether or not such Pledgor is a
Transmitting Utility, is listed on Annex A hereto for such Pledgor. No Pledgor
shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any) or its Federal Employer
Identification Number (if any), except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Loan
Documents and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Pledgee not less
than 10 days’ prior written notice of each change to the information listed on
Annex A (as adjusted for any subsequent changes thereto previously made in
accordance with this sentence), together with a supplement to Annex A which
shall correct all information contained therein for such Pledgor, and (ii) in
connection with the respective change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interests of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter deliver a
notification to the Pledgee of such organizational identification number and
shall take all actions reasonably satisfactory to the Pledgee to the extent
necessary to maintain the security interest of the Pledgee in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

20. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 22
hereof), including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Loan Document (other than this Agreement in
accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer thereof;

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver consent or extension with
respect to this Agreement in accordance with its terms);

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

 

Page 22



--------------------------------------------------------------------------------

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

21. SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests, such
Pledgor as soon as practicable and at its expense will use its best efforts to
cause such registration to be effected (and be kept effective) and will use its
best efforts to cause such qualification and compliance to be effected (and be
kept effective) as may be so requested and as would permit or facilitate the
sale and distribution of such Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests, including, without
limitation, registration under the Securities Act, as then in effect (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with any
other governmental requirements; provided, that the Pledgee shall furnish to
such Pledgor such information regarding the Pledgee as such Pledgor may request
in writing and as shall be required in connection with any such registration,
qualification or compliance. Each Pledgor will cause the Pledgee to be kept
reasonably advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Pledgee such number of prospectuses, offering circulars and other documents
incident thereto as the Pledgee from time to time may reasonably request, and
will indemnify, to the extent permitted by law, the Pledgee and all other
Secured Parties participating in the distribution of such Collateral consisting
of Securities, Limited Liability Company Interests or Partnership Interests
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as the same may have been caused by an untrue statement or omission
based upon information furnished in writing to such Pledgor by the Pledgee or
such other Secured Party expressly for use therein.

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem

 

Page 23



--------------------------------------------------------------------------------

necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

22. TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 13 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Pledgee or any of its
sub-agents hereunder and as has not theretofore been sold or otherwise applied
or released pursuant to this Agreement, together with any moneys at the time
held by the Pledgee or any of its sub-agents hereunder and, with respect to any
Collateral consisting of an Uncertificated Security issued by a Subsidiary of
the Company (other than an Uncertificated Security credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3.2(a)(ii) or by the respective partnership or
limited liability company pursuant to Section 3.2(a)(iv)(2).

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Loan Party) at any time prior to the Termination
Date, in connection with a sale or disposition permitted by Section 7.05 of the
Credit Agreement, or is otherwise released pursuant to the Credit Agreement, and
the proceeds of such sale or disposition (or from such release) are applied in
accordance with the terms of the Credit Agreement to the extent required to be
so applied, the Pledgee, at the request and expense of such Pledgor, will duly
release from the security interest created hereby (and will execute and deliver
such documentation, including termination or partial release statements and the
like in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Pledgee (or, in the case of
Collateral held by any sub-agent designated pursuant to Section 4 hereof, such
sub-agent) and has not theretofore been released pursuant to this Agreement.
Furthermore, upon the release of any U.S. Guarantor from the U.S. Guaranty in
accordance with the provisions thereof, such Pledgor (and the Collateral at such
time assigned or pledged by the respective Pledgor pursuant

 

Page 24



--------------------------------------------------------------------------------

hereto) shall be released from this Agreement. In the case of any such sale or
disposition of any property constituting Collateral in a transaction permitted
pursuant to Section 7.05 of the Credit Agreement, the Liens created by this
Agreement on such Collateral shall be automatically released without need for
further action by any Person.

(c) At any time that any Pledgor desires that the Pledgee deliver any release or
such other documentation as provided in the foregoing Section 22(a) or (b), such
Pledgor shall deliver to the Pledgee (and the relevant sub-agent, if any,
designated pursuant to Section 4 hereof) a certificate signed by a Responsible
Officer of such Pledgor stating that the release of the respective Collateral is
permitted pursuant to Section 22(a) or (b) hereof. At any time that the Company
or the respective Pledgor desires that a U.S. Guarantor which has been released
from the U.S. Guaranty be released hereunder as provided in the penultimate
sentence of Section 22(b), it shall deliver to the Pledgee a certificate signed
by a Responsible Officer of the Company and the respective Pledgor stating that
the release of the respective Pledgor (and its Collateral) is permitted pursuant
to such Section 22(b).

(d) The Pledgee shall have no liability whatsoever to any other Secured Party as
the result of any release of Collateral by it in accordance with, or which the
Pledgee in good faith believes to be in accordance with, this Section 22.

23. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mails, delivered to the overnight courier, or
sent by telecopier, except that notices and communications to the Pledgee or any
Pledgor shall not be effective until received by the Pledgee or such Pledgor, as
the case may be. All notices and other communications shall be in writing and
addressed as follows:

(a) if to any Pledgor, at:

c/o Ciena Corporation

7035 Ridge Road

Hanover, Maryland 21076

Attention: Treasurer’s Office

Facsimile: (410) 865-8001

with a copy to:

7035 Ridge Road

Hanover, Maryland 21076

Attention: General Counsel’s Office

Facsimile:

(b) if to the Pledgee, at:

Bank of America, N.A.

GA7-293-08-01

300 Galleria Parkway, Suite 800

Atlanta, GA 30339

Attention:

Telephone:

Telecopier:

Electronic Mail:

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

24. WAIVER; AMENDMENT. Except as provided in Sections 32 and 34 hereof and
Section 10.01 of the Credit Agreement, none of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever.

25. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 22 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee, and (iii) inure, together with the rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Parties and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Parties and shall survive the execution and delivery of this
Agreement and the other Loan Documents regardless of any investigation made by
the Secured Parties or on their behalf.

 

Page 25



--------------------------------------------------------------------------------

26. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

27. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE PLEDGEE, ANY SECURED PARTY OR ANY RELATED PARTY THEREOF IN ANY WAY RELATING
TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE PLEDGEE OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

Page 26



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

28. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgee’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

29. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Pledgee.

30. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

31. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.

 

Page 27



--------------------------------------------------------------------------------

32. ADDITIONAL PLEDGORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Company that is required to become a party to this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement shall become a Pledgor hereunder by (x) executing a counterpart
hereof, a Joinder Agreement or a Pledge Agreement Supplement in the form
attached hereto as Exhibit A, and delivering the same to the Pledgee (provided
such Pledge Agreement Supplement shall not require the consent of any Pledgor),
(y) delivering supplements to Annexes A through G hereto as are necessary to
cause such annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement
as would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Pledgee and with all documents and actions required above to be taken to the
reasonable satisfaction of the Pledgee and upon such execution and delivery,
such Subsidiary shall constitute a Pledgor hereunder.

33. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Parties that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a U.S. Guarantor have been limited as (and to the
extent) provided in the U.S. Guaranty.

34. FIXED ASSET PRIORITY COLLATERAL. Notwithstanding anything herein to the
contrary, prior to the Discharge of Fixed Asset Obligations, the requirements
under this Agreement to deliver or grant control over Fixed Asset Priority
Collateral to the Pledgee, or to give any notice to any Person or in respect of
the provision of voting rights or the obtaining of any consent of any Person, in
each case in connection with any Fixed Asset Priority Collateral, shall be
deemed satisfied if the Pledgors comply with the requirements of the similar
provision of the applicable Fixed Asset Document. Until the Discharge of Fixed
Asset Obligations, the delivery of any Fixed Asset Priority Collateral to the
Controlling Fixed Asset Collateral Agent pursuant to the applicable Fixed Asset
Documents as bailee for the Pledgee shall satisfy any delivery requirement
hereunder or under any other Loan Document.

35. INTERCREDITOR AGREEMENT. This Agreement and the other Loan Documents are
subject to the terms and conditions set forth in any Applicable Intercreditor
Agreement in all respects and, in the event of any conflict between the terms of
any Applicable Intercreditor Agreement, and this Agreement, the terms of such
Applicable Intercreditor Agreement shall govern. Notwithstanding anything herein
to the contrary, the Lien and security interest granted to the Pledgee pursuant
to any Loan Document and the exercise of any right or remedy in respect of the
Collateral by the Pledgee (or any Secured Party) hereunder or under any other
Loan Document are subject to the provisions of any Applicable Intercreditor
Agreement and in the event of any conflict between the terms of such Applicable
Intercreditor Agreement, this Agreement and any other Loan Document, the terms
of such Applicable Intercreditor Agreement shall govern and control with respect
to the exercise of any such right or remedy. Without limiting the generality of
the foregoing, and notwithstanding anything herein to the contrary, no U.S. Loan
Party shall be required hereunder or under any Loan Document to take any action
with respect to the Collateral that is inconsistent with the provisions of any
Applicable Intercreditor Agreement.

 

Page 28



--------------------------------------------------------------------------------

36. RELEASE OF PLEDGORS.

At any time all of the Equity Interests of any Pledgor owned by the Company or
any other Pledgor are sold (to a Person other than the Company or any of its
Subsidiaries) in a transaction permitted pursuant to the Credit Agreement, then
such Pledgor shall be released as a Pledgor pursuant to this Agreement without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Section), and upon the
reasonable request of the Company and at the expense of the Pledgors, the
Pledgee is authorized and directed, and hereby agrees, to execute and deliver
such instruments of release as are reasonably requested by the Pledgor to
evidence the release of such Pledgor. At any time that the Company desires that
a Pledgor be released from this Agreement as provided in this Section 36, the
Company shall deliver to the Pledgee a certificate signed by a Responsible
Officer of the Company stating that (i) the transaction is permitted pursuant to
the Credit Agreement and (ii) the release of the respective Pledgor is permitted
pursuant to this Section 36. The Pledgee shall have no liability whatsoever to
any other Secured Party as a result of the release of any Pledgor by it in
accordance with, or which it believes to be in accordance with, this Section 36.

* * * *

 

Page 29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

PLEDGORS:

CIENA CORPORATION

CIENA COMMUNICATIONS, INC.

CIENA GOVERNMENT SOLUTIONS, INC.

BLUE PLANET SOFTWARE, INC.

By:  

/s/ Jiong Liu

  Name: Jiong Liu   Title: Vice President and Treasurer PLEDGOR: CIENA
COMMUNICATIONS INTERNATIONAL, LLC By:  

/s/ James E. Moylan, Jr.

  Name: James E. Moylan, Jr.  

Title: Senior Vice President of Finance and Chief

Financial Officer

Signature Page to U.S. Pledge Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

BANK OF AMERICA, N.A.,

as Collateral Agent and Pledgee

By:  

/s/ John M. Olsen

  Name: John M. Olsen   Title: Senior Vice President

Signature Page to U.S. Pledge Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.  SECURITY FOR OBLIGATIONS

     1  

2.  DEFINITIONS

     2  

3.  PLEDGE OF SECURITIES, ETC.

     6  

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

     13  

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT

     13  

6.  DIVIDENDS AND OTHER DISTRIBUTIONS

     13  

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT

     14  

8.  REMEDIES, CUMULATIVE, ETC.

     15  

9.  RECEIVER’S POWERS

     16  

10.  ULC SHARES

     16  

11.  APPLICATION OF PROCEEDS

     17  

12.  PURCHASERS OF COLLATERAL

     18  

13.  INDEMNITY

     18  

14.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

     18  

15.  FURTHER ASSURANCES; POWER-OF-ATTORNEY

     19  

16.  THE PLEDGEE AS COLLATERAL AGENT

     19  

17.  TRANSFER BY THE PLEDGORS

     19  

18.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

     20  

19.  LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC.

     21  

20.  PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

     22  

21.  SALE OF COLLATERAL WITHOUT REGISTRATION

     23  

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

22.  TERMINATION; RELEASE

     24  

23.  NOTICES, ETC.

     25  

24.  WAIVER; AMENDMENT

     25  

25.  SUCCESSORS AND ASSIGNS

     25  

26.  HEADINGS DESCRIPTIVE

     26  

27.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     26  

28.  PLEDGOR’S DUTIES

     27  

29.  COUNTERPARTS

     27  

30.  SEVERABILITY

     27  

31.  RECOURSE

     27  

32.  ADDITIONAL PLEDGORS

     28  

33.  LIMITED OBLIGATIONS

     28  

34.  FIXED ASSET PRIORITY COLLATERAL

     28  

35.  INTERCREDITOR AGREEMENT

     28  

36.  RELEASE OF PLEDGORS

     29  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

 

EXHIBIT A       PLEDGE AGREEMENT SUPPLEMENT ANNEX A    -    SCHEDULE OF LEGAL
NAMES, TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION AND/OR A
TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION, LOCATION, ORGANIZATIONAL
IDENTIFICATION NUMBERS AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS ANNEX B    -
   SCHEDULE OF SUBSIDIARIES ANNEX C    -    SCHEDULE OF STOCK ANNEX D    -   
SCHEDULE OF NOTES ANNEX E    -    SCHEDULE OF LIMITED LIABILITY COMPANY
INTERESTS ANNEX F    -    SCHEDULE OF PARTNERSHIP INTERESTS ANNEX G    -   
SCHEDULE OF CHIEF EXECUTIVE OFFICES ANNEX H    -    FORM OF AGREEMENT REGARDING
UNCERTIFICATED SECURITIES